DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
 
This Office action is in response to Applicant’s amendment filed December 17, 2021.  Applicant has amended claims 1, 2, 5 and 7.  Claims 11-30 remain withdrawn from consideration.  Currently, claims 1-3 and 5-31 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20210302 and 20210825.

The objection of claims 1-3, 5-10 and 31 is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-3, 5 and 7-10 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harada et al, US 2013/0225464, is withdrawn in view of applicant’s amendments and remarks.

NEW GROUNDS OF REJECTION

Claim Objections
Claims 9-10 are objected to because of the following informalities:  In instant claims 9-10, the limitation “The post CMP cleaning composition 1”, should be amended to recite “The post CMP cleaning composition of Claim 1” for grammatical purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the Markush listing “polyethylene oxide”.  This limitation renders the claims vague and indefinite, since claim 1 does not list “polyethylene oxide” as an acceptable polymeric additive Markush group.  Appropriate correction and/or clarification is required.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the Markush listing “polyethylene glycol”.  This limitation renders the claim vague and indefinite, since claim 1 does not list “polyethylene glycol” as an acceptable polymeric additive Markush group.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kwon et al, US 2017/0183538.
Kwon et al, US 2017/0183538, discloses a composition comprising a cationic compound, an organic acid, a nonionic compound, and a pH adjuster (see abstract).  It is further taught by Kwon et al that the organic acid includes oxalic acid, citric acid, and malonic acid, wherein the organic acid is present in an amount of 0.001-5% by weight (see paragraphs 10-12), that suitable nonionic compounds include polyethylene glycol, polypropylene glycol, polyethylene oxide, and polypropylene oxide in an amount of 0.001-1% by weight (see paragraphs 13-14), that suitable pH adjusters include hydrofluoric acid, oxalic acid, citric acid, and malonic acid, wherein the pH adjuster provides a pH of 2-7 (see paragraphs 15-16), and that the composition further contains water (see Example 1), per the requirements of the instant invention.  Specifically, note Examples 1-6 and Tables 1-2.  Therefore, instant claims 1-3 and 5-10 are anticipated by Kwon et al, US 2017/0183538.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al, US 2010/0035436.

In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
January 18, 2022